      Case 3:19-cv-02146-W-BGS Document 7 Filed 05/15/20 PageID.19 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10   CHRIS LANGER,                                      Case No.: 19-CV-02146 W (BGS)
11                                     Plaintiff,
                                                        ORDER GRANTING PLAINTIFF’S
12   v.                                                 MOTION FOR VOLUNTARY
                                                        DISMISSAL WITH PREJUDICE
13   DAVID M. WOLPE, et al.,
                                                        PURSUANT TO FED. R. CIV. P.
14                                  Defendants.         41(a)(2) [DOC. 6]
15         Pending before the Court is Plaintiff’s motion for voluntary dismissal with
16   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2). Good cause appearing,
17   the Court GRANTS Plaintiff’s motion for voluntary dismissal with prejudice. [Doc. 6.]
18
19         IT IS SO ORDERED.
20   Dated: May 15, 2020
21
22
23
24
25
26                                                  1
                                                                             19-CV-02146 W (BGS)
27
28
